         Case 1:19-cv-00622-CCC Document 61 Filed 04/16/21 Page 1 of 1




                           United States District Court
                          Middle District of Pennsylvania
                              Harrisburg Division

The PUBLIC INTEREST LEGAL
FOUNDATION,

                                          Plaintiff,
   v.

KATHY BOOCKVAR, in her official
capacity as Acting Secretary of the                    No. 1:19-cv-00622-CCC
Commonwealth of Pennsylvania,
JONATHAN M. MARKS, in his official
capacity as Deputy Secretary for Elections
and Commissions, and the BUREAU OF
COMMISSIONS, ELECTIONS AND
LEGISLATION,

                                       Defendants.


                                   ORDER

        AND NOW, this 16th day of April, 2021, upon consideration of the JOINT

MOTION FOR ENLARGEMENT OF TIME TO FILE DISPOSITIVE

MOTIONS filed jointly by Plaintiff Public Interest Legal Foundation and

Defendants Secretary of the Commonwealth and Deputy Secretary for Elections

and Commissions, IT IS HEREBY ORDERED that the Motion is Granted. The

deadline for all parties to file dispositive motions and briefs shall be enlarged by

14 days to May 3, 2021.

                                              /S/ CHRISTOPHER C. CONNER
                                                                               J.
